OPINION — AG — (1) IT IS " LEGAL FOR A NON HIGH SCHOOL DISTRICT TO DISREGARD " CONSIDERATION, AT ITS ANNUAL MEETING, OF THE QUESTION TO WHETHER OR NOT SCHOOL SHALL BE DISPENSED WITH FOR THE ENSUING YEAR. THERE IS NO LEGAL REQUIREMENT FOR A VOTE ON SUCH QUESTION AND THAT SUCH QUESTION NEED NOT BE CONSIDERED OR VOTED UPON IN THE ABSENCE OF A REQUEST THAT THE QUESTION BE SUBMITTED TO SCHOOL DISTRICT ELECTORS (VOTERS) ATTENDING THE MEETING WHO ARE QUALIFIED TO VOTE ON THE QUESTION. (2) SCHOOL FOR THE ENSUING YEAR MUST BE DISPENSED WITH " WHEN THOSE PARENTS SO VOTING DO NOT CONSTITUTE A MAJORITY OF QUALIFIED PARENTS IN THE ENTIRE SENDING DISTRICT ", PLEASE BE ADVISE OF GOODWIN V. UNION GRADED SCHOOL DISTRICT NO. 4,74 P.2d 601 CITE: 70 O.S. 8-2 [70-8-2] 70 O.S. 8-3 [70-8-3], 70 O.S. 8-6 [70-8-6] (J. H. JOHNSON)